Title: From Julia Stockton Rush to Abigail Smith Adams, 21 September 1813
From: Rush, Julia Stockton
To: Adams, Abigail Smith



My dear Madam
Philadelphia Septembr 21st 1813

I scarcely know whether it is most proper for me to appologize for my long silence, or for intruding again upon your time by writing, but when I recollect that I cannot expect to be favored with your consoling, and gratifying letters without making some, tho a poor return, I will begin without any other excuse, but to say that I went from home immediately after I had the pleasure to receive your last favor—I found a change of scene necessary to the releif of my mind and body, and therefore went to my brothers in Jersey, the spot where I was born and spent a few weeks among my family friends, I returned much benefitted, asoon as I got home I changed my residence which ocupied me so much for a time as no to leave me time for more agreeable employments. We are now comfortably settled in a smaller house adjoining the one Judge Shippen lived in when you were in Philadelphia and from which we have removed—both of which my dear husband purchased after Mr Shippens death. I know it will give both Mr Adams and you Madam pleasure to know that we are left in comfortable circumstances the indifference of our friend to money with his unbounded charities and liberality forbad his accumulating what is commonly called wealth, but we have great reason to be thankful that we abound with all the comforts of life, and are delivered from anxiety on that subject, we have enough if we make a proper use of it, yet as the removal of our dearest friend has withdrawn a large income which he was earning by his unremitting exertions, it is fit and necessary that our expences should be regulated accordingly—as yet we do not find any change necessary except a removal from a very large house to a smaller, that of itself will lessen our expences without taking from our comfort, at first I determined to part with my carriage and horses—but it does not appear necessary for me to do it—My Son James occupies a small house opposite to me where he has his shop parlour bed room and library, but taking his meals with me, thereby releiving him from the trouble of a family but enjoying the convenience of an house to himself, with a man servant who drives him and takes care of his house. The estate it left to me during my life or widowhood for my use and that of my minor children, of which there are three, the rest have had such advances as were necessary to their different conditions, and a provision is made for an eaqual advance to the minors when they require it—at my death it will be eaqually divided or sooner if I find it convenient—I shall not retain it after the youngest child is of age he is now in his thirteenth year—and with the blessing of god it be somthing comfortable to each of them—The kind interest you my dear Madam have taken in this affliction, dispensation induces me to beleive that you will be gratified to know these particulars of the family of your departed friend, I have therefore ventured to obtrude my concerns upon you when perhaps you may not be in a situation to attend to them.—I am very anxious to be informed of the situation of your dear daughter—I heard of her on her way to you from my neighbour and friend Mrs Rawle who saw her on her journey—I hope the solace and comfort of her fathers house may revive if not restore her—
I have had the happiness to receive letters from my daughters in Canada after a long interval—I am told my a family in N York who have connections in Montreal that they have frequent opportunities of conveying letters by way of Boston—that a merchant of Boston Mr Thomas Storrer to whom they are sent forwards them without difficulty to Judge Ogden of Montreal—My daughters could easily get them from him—would it my dear Madam be asking too much for you to make enquiry if he would do the same favor to me—and Mr Adams allow me to enclose the letters to him—I am sometimes three months without hearing from them and they the same length of time without hearing from us—I am always careful and so are my children never to write a word that can offend either party—our wish is to be informed of each others welfare, without any thing that relates to the public or others—I have no acquaintance with the gentleman in question and therefore cannot ask the favor myself if any expence should attend it you will have the goodness to settle it for me if the arrangement should be made, and I can easily remit it to you when it amounts to a bank note—
You have desire me to send you the tributes of respect that have been paid to the memory of our lamented frend—My daughter who was with us at the time preserved them by cutting them from the newspapers for the melancholy satisfaction of her sister to whom she was going—my daughter Julia copied the most of them into a manuscript book which she keeps from that she has copied the two that I enclose which gave us the most pleasure—I also send oration pronounced by one of the students of the College at Carlisle—An Eulogium has lately been published in this City delivered by Dr Ramsay of South Carolina, he was well qualified to do justice to the talents and virtues of Dr Rush—he knew him intimately—I am sure it will give Mr Adams and you pleasure to see it—if it has not yet reach’d Boston I will send one apoem as I hear you desire to have it—
I cannot conclude without an appology for writing so long a letter about my own concerns exclusively, nothing but my peculiar situation at this time could justify the liberty—you see My dear Madam what your kindness to your friend has exposed you to—but I will in future promise if you should continue when more important avocations will allow you to favor me by your remembrance, that I will not give you so much about myself—in the mean time after requesting to be presented respectfully to Mr Adams and kindly to Mrs Smith—allow me to subscribe myself your obliged frend

Julia Rush